—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of disposition of the Family Court, Suffolk County (Simeone, J.), entered March 21, 2000, which, after a hearing, terminated her parental rights and transferred custody and guardianship of the subject child *476to the Suffolk County Department of Social Services for the purpose of adoption. The appeal brings up for review a fact-finding order of the same court dated October 19, 1999, finding that the subject child had been permanently neglected by her.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We have reviewed the record and agree with the mother’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Alexis B., 292 AD2d 604 [2002]; Matter of M. Children, 286 AD2d 736 [2001]). Ritter, J.P., S. Miller, Goldstein and H. Miller, JJ., concur.